
	
		II
		111th CONGRESS
		1st Session
		S. 1667
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2009
			Ms. Collins (for
			 herself, Ms. Cantwell,
			 Ms. Snowe, Mr.
			 Kerry, and Mrs. Gillibrand)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide for the development and coordination of a
		  comprehensive and integrated United States research program that assists the
		  people of the United States and the world to understand past, assess present,
		  and predict future human-induced and natural processes of abrupt climate
		  change, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Abrupt Climate Change Research Act
			 of 2009.
		2.Abrupt climate
			 change definedIn this Act,
			 the term abrupt climate change means a change in the climate that
			 occurs so rapidly or unexpectedly that human or natural systems have difficulty
			 adapting to the climate as changed.
		3.Abrupt climate
			 change research program
			(a)Establishment
			 of programThe Secretary of Commerce shall establish within the
			 Office of Oceanic and Atmospheric Research of the National Oceanic and
			 Atmospheric Administration, and carry out, a program of extramural awards, made
			 on a peer-reviewed and competitive basis, to conduct scientific research on
			 abrupt climate change.
			(b)Purposes of
			 programThe purposes of the program established under subsection
			 (a) shall be as follows:
				(1)To develop a
			 global array of terrestrial and oceanographic indicators of paleoclimate in
			 order to sufficiently identify and describe past instances of abrupt climate
			 change.
				(2)To improve
			 understanding of thresholds and nonlinearities in geophysical systems related
			 to the mechanisms of abrupt climate change.
				(3)To incorporate
			 such mechanisms into advanced geophysical models of climate change.
				(4)To test the
			 simulation of climate change by such models against an improved global array of
			 records of past abrupt climate changes.
				4.Authorization of
			 appropriations
			(a)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the Secretary of Commerce for each of fiscal
			 years 2010 through 2016, $10,000,000 to carry out the research program
			 established under section 3(a).
			(b)Availability of
			 fundsAmounts appropriated pursuant to the authorization of
			 appropriations in subsection (a) are authorized to remain available until
			 expended.
			
